     Case 5:19-cv-00094-H Document 24 Filed 03/27/20            Page 1 of 1 PageID 60



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

DAVID MANUEL ARRELLANO,

       Plaintiff,

v.                                                        No. 5:19-CV-094-H

GREAT LAKES EDUCATIONAL
LOAN SERVICES, INC.,

       Defendant.

                          ORDER GRANTING STIPULATION
                          OF DISMISSAL WITH PREJUDICE
       Before the Court is the parties’ stipulation of dismissal with prejudice. Dkt. No. 23.

The Court instructs the Clerk of Court to enter this dismissal and terminate the case

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), permitting dismissal of an action without a court

order. All causes of action are dismissed with prejudice against all parties. Each party shall

bear its own costs and attorney’s fees.

       So ordered on March 27, 2020.



                                                   __________________________________
                                                   JAMES WESLEY HENDRIX
                                                   UNITED STATES DISTRICT JUDGE
